Citation Nr: 0524642	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-24 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected recurrent peptic ulcer disease, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30 (2004) for a period of 
convalescence based on surgery for an abdominal aortic 
aneurysm repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. The RO denied entitlement to a rating in excess of 
20 percent for the service-connected recurrent peptic ulcer 
disease; and also denied entitlement to a temporary total 
evaluation based on treatment for the service-connected 
gastrointestinal disability requiring convalescence.
 
The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2003. A transcript of his testimony has been associated with 
the claims file.  

The case was remanded by the Board in May 2004 for further 
development.

The Judge who presided over the veteran's hearing and 
remanded the case in May 2004, however, is no longer with the 
Board.  In June 2005, the Board notified the veteran in 
writing of this and asked him whether he desired another 
hearing before another judge.  The letter informed him that 
he had 30 days from the date of the letter to respond, or the 
Board would assume that he did not want another hearing.  The 
30 days have passed and the veteran has not responded to the 
June 2005 letter.  Therefore, the Board will proceed to 
decide the case.  In this regard, it is important for the 
veteran to understand that the undersigned has reviewed the 
transcript of the hearing held before the Board and has fully 
considered the veteran's contentions. 


FINDINGS OF FACT

1.  The veteran's recurrent peptic ulcer disease is 
productive of moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations; the 
veteran does not have anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more at least 
four or more times a year.

2.  The veteran's surgical repair of an abdominal aortic 
aneurysm in June 1999 is not medically related to his 
service-connected peptic ulcer disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
recurrent peptic ulcer disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (2004).

2.  The criteria for a temporary total disability rating 
based on the need for convalescence after a January 1994 
arthroscopy have not been met.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2004).

The veteran is currently in receipt of a 20 percent rating 
for his duodenal ulcer disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under this code, a 20 percent rating 
is warranted for moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  A 40 
percent rating is warranted for moderately severe symptoms 
with less than severe but with impairment of health 
manifested by anemia and weight less or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe symptoms with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

The veteran underwent stomach surgery in June 1999; however, 
it was for a condition that was unrelated to his service 
connected peptic ulcer disease.  Such medical evidence as the 
records regarding the stomach surgery in June 1999 only 
provides evidence against this claim. 

According to a January 2005 VA examination report, the 
examiner diagnosed the veteran with a history of multiple 
duodenal ulcers and perforations.  The examiner commented 
that the veteran did not appear to have any active ulcers 
based on an upper gastrointestinal study, although he may 
have some symptoms suggestive of gastritis.  His current 
peptic ulcer disease was not causing any significant symptoms 
and would not cause any limitations.  The veteran denied 
having any bleeds to suggest any active or unstable disease.  
The Board finds that this medical report only provides 
evidence against this claim and is entitled to great 
probative weight. 

The Board has considered the records from the Social Security 
Administration, but finds that they do not support a rating 
in excess of 20 percent for the peptic ulcer disease.  Simply 
stated, these records do not indicate that the disorder at 
issue is more than 20 percent disabling.       

None of the medical evidence shows that the veteran has 
experienced hematemesis, melena, anemia, or weight loss.  
Instead, the veteran appears to have continuous moderate 
manifestations of this disease.  For example, the VA progress 
notes indicate continuous treatment to include prescription 
and non-prescription medication for this condition.  However, 
a CAT scan was normal.  There is no evidence that the veteran 
has had any incapacitating episodes averaging 10 days or 
more.  Therefore, the veteran's duodenal ulcer disease is 
appropriately rated as 20 percent disabling.

Despite the veteran's contentions made during his testimony 
in August 2003 (before a Veterans Law Judge who has since 
left the Board), the medical opinions provided by the veteran 
and his spouse, no matter how well meaning, without 
supporting medical evidence that would etiologically relate 
the condition with conditions documented while in service, or 
service in general, are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant and his 
spouse do not have the medical expertise to relate the aortic 
aneurysm to his service-connected peptic ulcer disease.  

Accordingly, the evidence of record does not more nearly 
approximate the criteria for a rating in excess of 20 percent 
for peptic ulcer disease.


II.  Legal Criteria-Temporary Total Evaluation

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:  (1) surgery necessitating at least one month of 
post-operative convalescence ); (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

As noted, the veteran is service-connected for recurrent 
peptic ulcer disease.  In June 1999, the veteran underwent 
stomach surgery.  He maintains that the surgery was related 
to his service-connected peptic ulcer disease.  According to 
a June 1999 VA hospital report, the veteran underwent surgery 
to repair an abdominal aortic aneurysm.  According to the 
report, the surgery was for a nonservice-connected disorder.  
He was discharged after eight days in the hospital.  The 
medical report provides evidence against this claim. 

In a January 2005 report, the VA examiner specifically 
addressed whether the veteran's June 1999 stomach surgery was 
related to his service-connected peptic ulcer disorder.  The 
examiner opined that it was not likely that the veteran's 
peptic ulcers were related to the abdominal aortic aneurysm 
as there was no association between the two. This evidence 
weighs heavily against the veteran's claim.  

The SSA records are not specifically relevant to establishing 
a link between the veteran's surgery in June 1999 and his 
service-connected peptic ulcer disease.

In sum, there is no competent evidence showing that surgery 
in June 1999 was related to a service-connected disorder, 
namely his peptic ulcer disease, significant medical evidence 
that indicates that there is no link between the two 
conditions, or that the veteran otherwise met the criteria 
for a convalescence rating under 38 C.F.R. § 4.30.  As such 
the criteria for a temporary total evaluation have not been 
met.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a 
December 1999 decision, prior to the enactment of VCAA.  The 
RO advised the veteran in a letter dated in July 2004 of what 
information and evidence was needed to substantiate his 
claims.  The letters also advised him of the information and 
evidence that should be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was told that it 
was his responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page five of the July 2004 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claims:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the July 2004 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained copies of the veteran's medical records and award 
from the Social Security Administration (SSA).  The Board is 
not aware of a basis for speculating that any other relevant 
VA or private treatment records exist that have not been 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination in January 2005 specifically addressing the 
issues on appeal.  The Board remanded this case to help the 
veteran with his claims.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to increased rating for duodenal ulcer disease is 
denied.

Entitlement to a temporary total evaluation, based on 
required convalescence following surgical repair of an 
abdominal aortic aneurysm in June 1999 is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


